*44
SUMMARY ORDER

Plaintiff-appellant Huangyan Import & Export Corp. (“Huangyan”) appeals from a final judgment entered on January 10, 2006 in the U.S. District Court for the Southern District of New York (Stein, J.). Huangyan contests two orders entered by the district court: the first dismissed Huangyan as qui tam relator; the second, entered after Huangyan’s dismissal, approved a settlement entered into between the government and the Bank of China, New York Branch. We assume the parties’ familiarity with the underlying facts, procedural history, and issues presented on appeal.
We affirm for substantially the reasons set forth in the district court’s January 15, 2004 Opinion and Order, see United States ex rel. Huangyan Import & Export Corp. v. Nature’s Farm Products, Inc., No. 00 Civ. 6593(SHS), 2004 WL 74310, at *1 (S.D.N.Y. Jan.15, 2004). We have considered all of Huangyan’s remaining challenges to the district court’s rulings and conclude that they are without merit.
For the reasons set forth above, the judgment of the district court is hereby. AFFIRMED.